Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,9-10,12-13 and 19-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-11 of U.S. Patent No. 11,002,527. Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1-3 and 8-11 of U.S. Patent No. 11,002,527encompass the limitations of the instant claims 1-7,9-10,12-13 and 19-20   as follows:

           Application SN# 17/225464                              Pat No. 11,002527 (sn#16/750,650)

1. A device, comprising: a first conductive layer; a second conductive layer; one or more first electrodes embedded in the first conductive layer; two or more second electrodes embedded in the second conductive layer; a sensing circuit connected to each of the one or more first electrodes and at least one of the two or more second electrodes; and a voltage source connected to at least one electrode of the two or more second electrodes, wherein the one or more first electrodes and the two or more second electrodes form at least a portion of a bridge structure that exhibits an electrical property as measured by the sensing circuit in response to application of the voltage source connected to the at least one electrode of the two or more second electrodes, and wherein the electrical property varies as a function of misalignment of the first conductive layer and the second conductive layer in an in- plane direction.
2. The device of claim 1, further comprising an intermediate layer having a first surface situated adjacent to a first surface of the first conductive layer and a second surface opposite to the first surface of the intermediate layer, wherein the second conductive layer has a first surface situated adjacent to the second surface of the intermediate layer.
3. The device of claim 2, wherein the intermediate layer is a nonconductive layer.
4. The device of claim 3, wherein the intermediate layer comprises an air gap.
5. The device of claim 3, wherein the intermediate layer comprises a dielectric material.
6. The device of claim 3, wherein: the one or more first electrodes comprise one first electrode; the two or more second electrodes comprise two second electrodes; and the first electrode and the second electrodes form a capacitive half-bridge structure that exhibits an electrical charge that varies as the function of the misalignment of the first conductive layer and the second conductive layer in the in-plane direction.
7. The device of claim 6, wherein: the voltage source is a time-varying voltage source connected to a first electrode of the two second electrodes; and the sensing circuit is a single-ended sensing circuit.
9. The device of claim 3, wherein: the one or more first electrodes comprise two first electrodes; the two or more second electrodes comprise two second electrodes; and the first electrodes and the second electrodes form a capacitive half-bridge structure that exhibits an electrical charge that varies as the function of the misalignment of the first conductive layer and the second conductive layer in the in-plane direction.
10. The device of claim 9, wherein: the voltage source is a first time-varying voltage source connected to a first electrode of the two second electrodes; the device further comprises a second time-varying voltage source connected to a second electrode of the two second electrodes that is distinct from the first electrode of the two second electrodes; and the sensing circuit is a differential sensing circuit.
12. The device of claim 3, wherein: the one or more first electrodes comprise two first electrodes; the two or more second electrodes comprise three second electrodes; and the first electrodes and the second electrodes form a capacitive half-bridge structure that exhibits an electrical charge that varies as the function of the misalignment of the first conductive layer and the second conductive layer in the in-plane direction.
13. The device of claim 12, wherein: the voltage source is a time-varying voltage source connected to a first electrode of the three second electrodes; and the sensing circuit is a differential sensing circuit

19. The device of claim 1, wherein at least one of the first conductive layer or the second conductive layer is a micro-electro-mechanical systems (MEMS) layer.

20. The device of claim 1, wherein at least one of the first conductive layer or the second conductive layer is a complementary metal-oxide-semiconductor (CMOS) die layer associated with the device

1. (Currently amended) A device, comprising: a first conductive layer; a second conductive layer; one or more first electrodes embedded in the first conductive layer; one or more second electrodes embedded in the second conductive layer; a sensing circuit connected to the one or more first electrodes; and a plurality of time-varying signal sources connected to the one or more second electrodes, wherein the one or more first electrodes and the one or more second electrodes form at least a portion of a bridge structure that exhibits an electrical property as measured by the sensing circuit in response to application of the time-varying signal sources connected to the one or more second electrodes, and wherein the electrical property [[that]] varies as a function of misalignment of the first conductive layer and the second conductive layer in an in-plane direction.

2. (Currently amended) The device of claim 1, further comprising [[an]] a nonconductive intermediate layer having a first surface situated adjacent to a first surface of the first conductive layer and a second surface opposite to the first surface of the intermediate layer, wherein the second conductive layer has a first surface situated adjacent to the second surface of the nonconductive intermediate layer, and wherein the nonconductive intermediate layer is selected from a group comprising (i) an air gap between the first conductive layer and the second conductive layer and (ii) a dielectric layer.


3. (Currently amended) The device of claim 2, wherein: the intermediate layer is a nonconductive layer; the one or more first electrodes comprise one first electrode; the one or more second electrodes comprise two second electrodes;  the first electrode and the second electrodes form a capacitive half-bridge structure; and that exhibits the electrical property is an electrical charge stored between the first electrode and the second electrodes in response to application of the time-varying signal sources connected to the second electrodes, the electrical charge varying that varies as the function of the misalignment of the first conductive layer and the second conductive layer in the in-plane direction.
8. (Original) The device of claim 1, wherein the time-varying signal sources of the plurality of time-varying signal sources are time-varying voltage sources.
























9. (Original) The device of claim 1, wherein the sensing circuit comprises a circuit selected from a group comprising a single-ended sensing circuit and a differential sensing circuit.

10. (Original) The device of claim 1, wherein at least one of the first conductive layer or the second conductive layer is a micro-electro-mechanical systems (MEMS) layer.

11. (Original) The device of claim 1. wherein at least one of the first conductive layer or the second conductive layer is a complementary metal-oxide-semiconductor (CMOS) die layer associated with the device.



Claims  8, 11 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the first electrode is connected to an input position of the single-ended sensing circuit; and a second electrode of the two second electrodes, distinct from the first electrode of the two second electrodes, is connected to a feedback position of the single-ended sensing circuit as recited in claim 8 and in combined with the limitations of claims 1-3, and 6-7.
The prior art does not disclose the two first electrodes are connected to respective feedback positions of the differential sensing circuit; and the two second electrodes are connected to respective input positions of the differential sensing circuit as recited in claim 11 and in combined with the limitations of claims 1-3 and 9-10.
The prior art does not disclose the first electrodes are connected to respective input positions of the differential sensing circuit; a second electrode of the three second electrodes, distinct from the first electrode of the three second electrodes, is connected to a feedback position of the differential sensing circuit; and a third electrode of the three second electrodes, distinct from the first electrode of the three second electrodes and the second electrode of the three second electrodes, is connected to the feedback position of the differential sensing circuit as recited in claim 14 and in combined with the limitations of claims 1-3 and 12-13.
The prior art does not disclose the first electrodes are connected to respective feedback positions of the differential sensing circuit; a second electrode of the three second electrodes, distinct from the first electrode of the three second electrodes, is connected to an input position of the differential sensing circuit; and a third electrode of the three second electrodes, distinct from the first electrode of the three second electrodes and the second electrode of the three second electrodes, is connected to the input position of the differential sensing circuit as recited in claim 15.
The prior art does not disclose the intermediate layer is a conductive layer; the one or more first electrodes comprise two first electrodes; the two or more second electrodes comprise two second electrodes; and the first electrodes and the second electrodes form a resistive half-bridge structure that exhibits an electrical conductance that varies as the function of the misalignment of the first conductive layer and the second conductive layer in the in-plane direction as recited in claim 16 and in combined with the limitations of  claims 1-2. Claims 17-18 depend from objected claim 16, they are also objected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tomita et al (Pat# 9,818,661) disclose semiconductor unit and test method.
Lin (pat# 7,902,833) discloses  Malfunction Detecting Circuit And Malfunction Detecting Method For Detecting Malfunction Of Current-sensing Resistor, And Power Converting System Applying The Malfunction Detecting Circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867